Citation Nr: 0920395	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an initial compensable evaluation for left 
knee strain.

2.	Entitlement to service connection for residuals of a 
sacral injury (back disability).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1981.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
left knee strain, evaluated as noncompensably disabling, 
effective August 17, 2001, and denied service connection for 
residuals of sacral injury.

The record reflects that the Veteran was scheduled for a 
Travel Board hearing in May 2005.  However, a report of 
contact dated April 2005 shows that he withdrew his hearing 
request.  See 38 C.F.R. § 20.704(e) (2008).

In September 2007, the Board remanded these claims for 
further development.


FINDINGS OF FACT

1.	The Veteran's left knee disability has limited his range 
of motion to no less than 125 degrees flexion and 0 
degrees extension.

2.	Competent medical evidence does not show that the Veteran 
has a current back disability.


CONCLUSION OF LAW

1.	The criteria for entitlement to a compensable evaluation 
for left knee strain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Codes (DC) 
5003, 5010, 5260, 5261 (2008).

2.	A back disability was not incurred or aggravated by the 
Veteran's military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
March 2002 and May 2004 letters.  These letters informed the 
Veteran of the types of evidence not of record needed to 
substantiate his claims and also informed him of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
received notice consistent with Dingess in August 2007 and 
October 2007 development letters.

The Board notes that in his January 2004 appeal, the Veteran 
expressed his disagreement with the February 2003 VA medical 
examination stating: 

this exam lasted only about twenty-five minutes and 
presents only a small picture of the day to day 
difficulties I have in walking, standing, sitting 
and sleeping with my left hip, knee, ankle, and 
foot conditions.  Of which only the hip, knee, and 
sacral areas were examined during the above 
mentioned twenty-five minute exam.

Since VA undertook the effort to provide and examination, it 
must provide and adequate one.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  The February 2003 VA medical examiner 
noted the Veteran's history of an in-service sacral injury 
due to sit-ups,  The examiner noted the Veteran's limp due to 
his left hip condition and the effect it had on his left knee 
and left ankle.  The examiner tested the Veteran's full range 
of motion.  Based on the foregoing reasons, the Board finds 
this examination adequate for rating purposes.  Furthermore, 
the Board notes that all attempts to schedule an additional 
medical examination were thwarted by the Veteran.  The 
Veteran was scheduled for a VA medical examination in 
conjunction with these claims in November 2007 and failed to 
appear.  His examination was then rescheduled for March 2008, 
April 2008, and eventually February 2009.  The Veteran failed 
to appear for any of these examinations.  In a report of 
contact dated April 2008, it was noted that the Veteran 
refused to reschedule his examination and state that he did 
not wish to report for any exams.  

Since the Veteran failed to report for scheduled examinations 
in conjunction with these claims, they shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a).  The Board 
notes that these claims were previously remanded in part so 
that VA medical examinations could be performed.  However, 
the Veteran's refusal to appear for any of the four scheduled 
medical examinations has precluded VA from satisfying that 
portion of the September 2007 Board remand.  VA's duty to 
assist the Veteran in the development of a claim, that duty 
is not limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
VA's four scheduled medical examination appointments and the 
statements contained in the April 2008 report of contact show 
that VA made reasonable efforts to assist the Veteran in 
development of his claims.  Hence, no further attempts to 
schedule the Veteran for a VA medical examination are 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical records, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Initial Disability Evaluations - Generally

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - this 
practice is known as "staged ratings."  See id. at 126.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Normal range of motion for the knee is 140 degrees flexion to 
0 degrees extension.  Plate II, 38 C.F.R. § 4.71a.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Left Knee Claim

In February 2003, the Veteran underwent a VA medical 
examination in conjunction with his claims.  At that time, 
his range of motion for the left knee was limited to 125 
degrees flexion and 0 degrees extension.  There was no 
laxity of the joint.  While the Board acknowledges some 
limitation of flexion, this limitation is insufficient to 
warrant compensation under DC 5260.  38 C.F.R. § 4.71a.  No 
limitation of extension was shown.  See 38 C.F.R. § 4.71a, 
DC 5261.

The Veteran underwent a VA medical examination for separate 
disabilities in March 2004.  At that time, the Veteran's left 
knee disability limited his range of motion to 130 degrees 
flexion and 0 degrees extension.  As mentioned above, this 
limitation of flexion is insufficient to warrant compensation 
and no limitation of extension was shown.  38 C.F.R. § 4.71a, 
DCs 5260, 5262.

The additional symptoms of functional loss due to pain, 
weakness, excess fatigability, or incoordination have not 
been addressed in the record.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  These 
symptoms were to be addressed in a VA examination as per the 
September 2007 remand.  As noted above, the Veteran refused 
to appear for VA examination and therefore the Board does not 
have medical evidence upon which to base a rating above that 
contemplated in the relevant rating criteria.

Acknowledging the Veteran's symptoms, specifically his 
limitation of flexion, the Board finds that these findings 
most nearly approximate the criteria for a noncompensable 
disability rating.

The Board has considered all potentially applicable 
diagnostic codes to determine whether the Veteran warrants a 
compensable disability rating.  Upon reviewing the record in 
this case, the Board finds that at no time during the course 
of this appeal has the Veteran's disability warranted a 
compensable evaluation.

Service Connection - Generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Sacral Injury Claim

The first requirement for service connection under Hickson is 
a current disability.  To this end, VA treatment records show 
treatment for mechanical low back pain and acute muscle 
spasm.  Therefore, Hickson element (1), current disability, 
has been met.

Hickson element (2) requires an in-service injury or 
incurrence.  To this end, the Veteran's service treatment 
records from August 1978 show that the Veteran complained of 
low back pain with increased pain while performing sit-ups.  
Objective findings at that time were negative except for 
tenderness of the paraspinal muscle.  He was given Tylenol 
and returned to duty.  Service treatment records from October 
1980 show that the Veteran complained of low back pain for 
seven months without a history of injury; he was treated for 
coccydynia.  At that time, x-rays showed no significant 
abnormality.  He was given a physical examination which found 
his range of motion to be good with tenderness, but without 
swelling in the lumbar/sacral region.  He was given Motrin 
and a cushion.  Thus Hickson element (2) is satisfied.

The third and final Hickson element is a medical nexus 
between the Veteran's current back condition and his in-
service back pain.  To the extent that the Veteran is 
claiming a chronic condition as evinced by continuity of 
symptomatology, the Board notes that in his April 1981 Report 
of Medical History, the Veteran stated, "I am in perfect 
health" and specifically indicated that he did not have 
recurrent back pain.  The next mention of low back pain in 
the record appears in a November 2002 VA outpatient treatment 
record, over twenty years later.  While the lack of 
accompanying contemporaneous medical evidence cannot in and 
of itself refute lay evidence, it can be used as a factor in 
determining the credibility of that lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In this 
case, the Board finds the Veteran's lay testimony not 
credible both because of its inconsistency with other 
evidence, specifically the April 1981 Report of Medical 
History and the lack of contemporaneous medical records.  VA 
medical records from November 2002 include a physical 
examination of the Veteran's back, which noted, "no costal 
vertebral angles tenderness, normal configuration."  Eleven 
days later, the Veteran complained of squeezing low back pain 
without radiation for three days, denying a recent injury.  
The VA physician's assistant noted that the Veteran's gait 
was good, he had full range of motion, 2+ deep tendon 
reflexes throughout, and negative straight leg raises.  He 
was diagnosed with low back pain.  The Veteran informed the 
physician's assistant that he had a history of lumbar 
discogenic disease related to a prior motor vehicle accident.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997)(observing 
that, although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate; statements made to physicians for the purposes 
of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth 
in order to receive proper care).  This diagnosis is not in 
the record and so the Board must assume that the Veteran was 
referring to an injury that occurred after service and its 
subsequent diagnosis, further negating a claim of continuity 
of symptomatology.  

Alternately, Hickson (3) could be satisfied through medical 
evidence showing a nexus between the current condition and 
the in-service complaints of low back pain.  VA medical 
examiner in February 2003 examiner found with regard to the 
in-service sacral injury, "[the Veteran] has no residual 
symptoms with full range of motion."  The Veteran has not 
submitted a private medical opinion with regard to this and 
has failed to appear for four scheduled VA medical 
examinations, expressing an intent not to appear for any 
additional examinations.  Therefore, the February 2003 VA 
examination is uncontested.  For the above reasons, Hickson 
(3) has not been met with regard to the back disability claim 
and therefore the claim fails.

Therefore, the preponderance of the evidence is against the 
claim of entitlement to service connection for a back 
disability.  The benefit sought on appeal is accordingly 
denied since there is no reasonable doubt to resolve in the 
Veteran's favor concerning this.  See, e.g., Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an initial compensable evaluation for left 
knee strain is denied.

Entitlement to service connection for residuals of a sacral 
injury is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


